internal_revenue_service department of the treasury number release date index no 2601-dollar_figure p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-139671-01 date july in re legend settlor a b grandchild grandchild grandchild grandchild trust trust trust trust trust date court state dear this responds to your letter dated date and subsequent correspondence requesting rulings regarding the generation-skipping_transfer gst tax consequences of the proposed modification of certain trusts plr-139671-01 facts the facts submitted and representations made are as follows on date settlor created trust an irrevocable_trust for the benefit of his grandchildren grandchild grandchild grandchild and grandchild article three paragraph a of the trust instrument provides that the trustee is to divide trust into four equal shares one for each grandchild under article three paragraph b each share is to be administered as a separate trust trust is for the benefit of grandchild trust is for the benefit of grandchild trust is for the benefit of grandchild and trust is for the benefit of grandchild a is currently serving as trustee of trust trust trust and trust article three paragraph b provides as follows the trustee shall accumulate the income of each trust and may pay to the grandchild for whom the trust is set_aside as much of the current or accumulated income and principal thereof as the trustee shall determine in the trustee’s discretion to be necessary and appropriate for the grandchild’s support education care and maintenance taking into consideration to the extent the trustee considers advisable any income or resources of the grandchild outside the grandchild’s trust known to the trustee and reasonably available for these purposes article three paragraph b provides upon the last to occur of i the attainment of age eighteen by each grandchild of the settlor or ii the death of both a and b each such trust shall terminate and the trust as then constituted including both principal and accumulated and current income shall be distributed free of trust to the grandchild for whom said trust is then being administered under this instrument if any grandchild shall die before becoming entitled to distribution of his trust as specified in this paragraph b the undistributed balance of that grandchild’s trust shall be distributed free of trust to the then living issue of such grandchild by right of representation or if there are no such then living issue to such of the issue of a and b as are then living by right of representation article six paragraph i of trust provides that any other provision of trust notwithstanding income and principal of the trust estate shall not be utilized to discharge the legal_obligation of any person to support a_trust beneficiary the parties desire to facilitate trust’s qualification as a qualified_subchapter_s_trust for purposes of sec_1361 of the internal_revenue_code therefore as permitted under the laws of state a and the beneficiary of each trust propose to petition the plr-139671-01 court with jurisdiction over the trusts to obtain an order from the court approving the following proposed modification of article three paragraph b as follows the trustee shall distribute all of the income within the meaning of sec_643 of the internal_revenue_code of each trust currently and may pay to the grandchild for whom the trust is set_aside as much of the principal thereof as the trustee shall determine in the trustee’s discretion to be necessary and appropriate for the grandchild’s support education care and maintenance taking into consideration to the extent the trustee considers advisable any income or resources of the grandchild outside the grandchild’s trust known to the trustee and reasonably available for these purposes you represent that no additions actual or constructive have been made to any of the trusts since date we have been asked to rule that the proposed modification will not constitute an addition to corpus and will not affect the grandfathered status of any trust for generation-skipping_transfer_tax purposes law and analysis sec_2601 imposes a tax on every generation-skipping_transfer under a of the tax_reform_act_of_1986 the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer plr-139671-01 in the present case trust was irrevocable on date and it is represented that no additions actual or constructive have been made to trust after that date the proposed modification will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed division in addition the proposed modification will not extend the time for vesting of any beneficial_interest beyond the period provided for in the trust instrument further the proposed modification will not constitute an addition to trust within the meaning of b a of the tax_reform_act_of_1986 accordingly based on the facts submitted and the representations made we conclude that the proposed modification will not subject trust trust trust trust or trust to gst tax by reason of b a of the tax_reform_act_of_1986 and sec_26_2601-1 therefore after the modification the trusts will continue to be exempt from the gst tax imposed under sec_2601 provided there are no additions to the trusts after date except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours by_________________________ george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc cc
